             Case 2:20-cv-00651-KJD-VCF Document 9 Filed 07/17/20 Page 1 of 2



     HAROLD P. GEWERTER, ESQ.
1
     Nevada Bar No. 499
2    HAROLD P. GEWERTER, ESQ., LTD.
     1212 S. Casino Center Blvd.
3    Las Vegas, NV 89104
     Phone: (702) 382-1714
4
     Fax: (702) 382-1759
5    Email: harold@gewerterlaw.com
     Attorneys for Plaintiff
6

7
                                   UNITED STATES DISTRICT COURT
8

9                                         DISTRICT OF NEVADA
10

11   KRISTI ANN WALTER, an individual,                     CASE NO.: 2:20-cv-00651-KJD-VCF

12                        Plaintiff,
13
     v.                                                STIPULATION AND ORDER TO ENLARGE
14                                                              TIME TO RESPOND
     STATE OF NEVADA, BOARD OF                                   (FIRST REQUEST)
15   PSYCHOLOGICAL EXAMINERS, a
     governmental entity; MORGAN GLEICH, in her
16
     capacity as Executive Director,
17
                          Defendants.
18

19
             COMES NOW, Plaintiff, KRISTI ANN WALTER (hereinafter “Plaintiff”), and Defendants,
20

21   STATE OF NEVADA BOARD OF PSYCHOLOGICAL EXAMINERS and MORGAN GLEICH.

22   (hereinafter “Defendants”), by and through their undersigned counsel, and hereby stipulate and agree as
23
     follows:
24
             1.    That per the Order of the Court, the Discovery Plan / Scheduling Order is due on July 16,
25
     2020.
26

27

28


                                                       1
             Case 2:20-cv-00651-KJD-VCF Document 9 Filed 07/17/20 Page 2 of 2



            2.      Because Plaintiff’s counsel suffers from a cardiac and neurological condition, he has only
1

2    been able to work part time recently and failed to conduct the meet and confer with defense counsel. He

3    is currently a sole practitioner and no one else is available to attend to this matter.
4
            3.      That the Parties stipulate and agree that they shall have until July 24, 2020 to file the
5
     Discovery Plan / Scheduling Order.
6

7
            4.      This stipulation is made in good faith.

8    Dated this 16th day of July, 2020.                     Dated this 16th day of July, 2020.
9    /s/ Harold P. Gewerter                                 /s/ Harry B. Ward
10
     Harold P. Gewerter, Esq.                               Aaron D. Ford, Esq., Attorney General
     HAROLD P. GEWERTER, ESQ. LTD.                          Harry B. Ward, Esq., Deputy Attorney General
11   1212 S. Casino Center Boulevard                        100 North Carson Street
     Las Vegas, Nevada 89104                                Carson City, Nevada 89701-4717
12
     Telephone: (702) 382-1714                              Telephone: (775)684-1216
13   Email: harold@gewerterlaw.com                          Email: hward@ag.nv.gov
     Attorney for Plaintiff                                 Attorneys for Defendants
14

15

16                                                          IT IS SO ORDERED.

17                                                          Dated this 17th day of July, 2020
18

19                                                          U.S. Magistrate Judge

20

21

22

23

24

25

26

27

28


                                                            2
